Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 6, 2014

                                     No. 04-14-00387-CV

                                   Comfort D. ROBERTS,
                                         Appellant

                                               v.

     BEST & SPRUILL, Allison Spruill, Delta Best, Daryl Quijano, and Kenneth Welch,
                                      Appellees

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-03206
                       Honorable Janet P. Littlejohn, Judge Presiding

                                           ORDER

      In accordance with the court’s opinion of this date, this appeal is DISMISSED FOR WANT
OF JURISDICTION.

       We order that appellant Comfort D. Roberts pay all costs incurred because of this appeal.

       It is so ORDERED on August 6, 2014.


                                                _____________________________
                                                Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2014.

                                                _____________________________
                                                Keith E. Hottle, Clerk